Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Continued Examination Under 37 CFR 1.114
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2021 has been entered.

Notice of Claim Amendments
2.	This official action is issued for latest claim amendments filed on 7/8/2021 that has been entered and made of record.

Response to after Final
3.	Claim 1, 10-11 and 19 are currently amended. Claims 3-4, 8, 13-14 and 18 are cancelled. No new claim is added. No new matter is added.

Allowable Subject Matter
4.	Claims 1-2, 5-7, 9-12, 15-17 and 19-20 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 1and 11 are allowable because prior art fails to 
teach or suggest, either alone or in combination, obtaining location information of the device; based on the obtained location information, automatically executing a service providing agent by the device before a user's speech input is received, wherein the service providing agent is one from among a plurality of service providing agents and corresponds to one of a plurality of service brands provided at a place of the location information, wherein the plurality of service providing agents comprises at least some of a plurality of coffee service providing agents, taxi service providing agents and restaurant service providing agents, and wherein each of the plurality of service providing agents corresponds to a service brand from among the plurality of service brands; displaying a notification message indicating that the service providing agent has been executed; receiving the user's speech input from the user in response to the notification message; 2Appln. No.: 16/364,433generating the response message based on the received speech input, the response message being related to a service provided by the executed service providing agent and including at least one from among content responding to a query of the user, an order, and a payment; obtaining additional information comprising a waiting time and the user's place in line for the provision of the service; and displaying the generated response message and the obtained additional information together, wherein the executed service providing agent generates the response message by using a model trained using an artificial 

6.	Claims 2, 5-7, 9-10 and 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method of providing a response to a user of a device of claim 1.
7.	Claims 12, 15-17 and 19 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim11 as the device for providing a response to a user of a device of claim 11.

8.	The closet prior art of Gelfenbeyn et al (US 2018/0232664) in view of Yi Zhang et al (US 2018/0052664) further in view of Rademaker (US 2014/0074743) and in further view Thomas M. Issacson et al (2017/0345105).teaches method and device  for providing a response to a user  but further fails to teach obtaining location information of the device; based on the obtained location information, automatically executing a service providing agent by the device before a user's speech input is received, wherein the service providing agent is one from among a plurality of service providing agents and corresponds to one of a plurality of service brands provided at a place of the location information, wherein the plurality of service providing agents comprises at least some of a plurality of coffee service providing agents, taxi service providing agents and restaurant service providing agents, and wherein each of the plurality of service providing agents corresponds to a service brand from among the plurality of service 
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677